C. Allen, J.
The files and docket entries were admissible, and showed no material variance.
The substantial ground of action set forth in the second count of the former declaration was the arrest and imprisonment. The present cause of action is the same. It is of no consequence, in this respect, how many persons were concerned in the arrest. The injury to the plaintiff was single. He might sue either Look, or the defendant, or both. He sued Look, and recovered judgment against him. By the satisfaction of that judgment the present action is barred. Brown v. Cambridge, 3 Allen, 474. Stone v. Dickinson, 5 Allen, 29; S. C. 7 Allen, 26. Elliott v. Hayden, 104 Mass. 180. Boston & Albany Railroad v. Shanly, 107 Mass. 568, 577-579. It is urged upon us, that there was no declaration in the writ upon which the arrest was made. If true, this does not split the injury to the plaintiff. The arrest and imprisonment were still the same. But, moreover, the fact is not set forth as true in the bill of exceptions. Exceptions overruled.